 



Exhibit 10.1





--------------------------------------------------------------------------------



 



UST INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK

     This Notice is to certify that the Participant named below has been granted
the number of shares of Restricted Common Stock set forth below under the terms
and conditions set forth in this Notice. This Notice is subject to and
incorporates by reference the terms and conditions of the Restricted Stock
Agreement ((the “Agreement”), a copy of which is enclosed). Please refer to the
Restricted Stock Agreement and the UST Inc. Amended and Restated Stock Incentive
Plan (the “Plan”) document for an explanation of the terms and conditions of
this grant and a full description of your rights and obligations. You must sign
the Agreement in order for this Notice and grant to be effective. Please sign
and date the Agreement on the last page and return it promptly in the enclosed
envelope. Regardless of whether we receive your signed Agreement, any attempt by
you to exercise your rights under the Agreement will signify your acceptance of
the terms and conditions of the Agreement and of the Plan.

     
Name of Participant:
  Murray S. Kessler
 
   
Number of Restricted Shares:
  50,000
 
   
Per Share Value on Grant Date:
  $48.02
 
   
Grant Date:
  January 3, 2005
 
   
Vesting Conditions:
  50,000 shares shall vest on January 3, 2010 provided and solely to the extent
that the Company has achieved, in any three (3) of the five (5) year periods
ending on 12/31/05, 12/31/06, 12/31/07, 12/31/08, and 12/31/09 respectively,
both: (A) positive annual Earnings Per Share (EPS) from continuing operations;
and (B) a dividend payout ratio of at least 50% of EPS from continuing
operations.
 
   
Additional Terms:
  See the Restricted Stock Agreement.

 



--------------------------------------------------------------------------------



 



UST INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT

          RESTRICTED STOCK AGREEMENT, made as of the date set forth on the
Notice of Grant of Restricted Stock, by and between UST Inc., a Delaware
corporation (the “Company”), pursuant to the Amended and Restated Stock
Incentive Plan (the “Plan”) and the employee of the Company or a Subsidiary
named on the Notice of Grant of Restricted Stock (the “Employee”);

          WHEREAS, the Company desires, by affording the Employee the
opportunity to acquire or enlarge the Employee’s ownership of shares of the
Company’s common stock, $.50 par value (“Common Stock”), providing the Employee
with a direct proprietary interest in the Company’s success, to carry out the
purpose of the Plan; and

          WHEREAS, the Committee administering the Plan has granted (as of the
effective date of grant specified in the Notice of Grant of Restricted Stock) to
the Employee the shares of Restricted Stock as set forth in the Notice of Grant
of Restricted Stock.

          NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth and for other good and valuable consideration, the parties hereto have
agreed and do hereby agree as follows:

          1. Grant of Award. Pursuant to Section 7 of the Plan, the Company
grants to the Employee, subject to the terms and conditions of the Plan and
subject further to the terms and conditions set forth herein, the number of
shares of Restricted Stock as shown on the Notice of Grant of Restricted Stock.
The Participant’s grant and record of Restricted Stock share ownership shall be
kept on the books of the Company until the restrictions on transfer have lapsed.
At the Employee’s request, vested shares may be evidenced by stock certificates.

          2. Vesting. The shares of Restricted Stock granted to the Employee
shall vest in accordance with the vesting conditions set forth in the Notice of
Grant of Restricted Stock. Such vesting conditions indicate the conditions under
and date upon which the Employee shall be entitled to receive shares of freely
transferable Common Stock equal to the number of vested shares of Restricted
Stock, provided that, as of the vesting date, the Employee has not incurred a
termination of service with the Company and all Subsidiaries (collectively, the
Company and its Subsidiaries shall be referred to herein as the “Company”).
There shall be no proportionate or partial vesting in the periods between the
vesting date(s), if any, specified in the Notice of Grant of Restricted Stock
and all vesting shall occur only on such vesting date(s), except as set forth in
Section 8 below.

          Other than as set forth in Section 8 below and in the Plan, no vesting
shall occur after the termination of a Employee’s employment or service with the
Company for any reason.

 



--------------------------------------------------------------------------------



 



          3. Rights as a Stockholder. The Employee shall have all of the rights
of a stockholder with respect to the Shares of Restricted Stock, including the
right to vote on all matters with respect to which the stockholders of the
Company have the right to vote and the right to receive dividends thereon.

          4. Restrictions on Transfer. Shares of Restricted Stock may not be
transferred or otherwise disposed of by the Employee, including by way of sale,
assignment, transfer, pledge, hypothecation or otherwise, except as permitted by
the Committee, or by will or the laws of descent and distribution.

          5. Approvals. The delivery of any shares of Common Stock hereunder is
subject to approval of any government agency which may, in the opinion of
counsel, be required in connection with the authorization, issuance or sale of
Common Stock. No Common Stock shall be issued upon the lapse of restrictions
relating to the shares of Restricted Stock prior to compliance with such
requirements and with the Company’s listing agreement with the New York Stock
Exchange (or other national exchange upon which the Company’s shares may then be
listed).

          6. Invalid Transfers. No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the shares of Restricted Stock by any holder thereof in violation of
the provisions of this Restricted Stock Agreement shall be valid, and the
Company will not transfer any of said shares of Restricted Stock on its books
nor will any of said shares of Restricted Stock be entitled to vote, nor will
any dividends be paid thereon, unless and until there has been full compliance
with said provisions to the satisfaction of the Company. The foregoing
restrictions are in addition to and not in lieu of any other remedies, legal or
equitable, available to enforce said provisions.

          7. Change in Control. Upon the occurrence of a Change in Control, the
restrictions that apply to any shares of Restricted Stock which have not yet
vested, or with respect to which the restrictions have not lapsed, shall
immediately lapse.

          8. Effect of Termination of Employment. If the employment of the
Employee is terminated by reason of his death or Disability, or upon his
Retirement, or for any other reason if the Committee so determines, the number
of shares of Restricted Stock which have not theretofore become vested in
accordance with Section 2 of this Agreement shall become fully vested as of the
date of such termination of employment. If the employment of the Employee is
terminated by the Company other than for Cause, or by the Employee for Good
Reason (as defined in the Severance Agreement by and between UST Inc., U.S.
Smokeless Tobacco Company and the Employee, dated as of September 13, 2004), the
Employee shall become vested as of the date of termination with respect to a pro
rata portion of the shares of Restricted Stock granted pursuant to the Notice of
Grant of Restricted Stock. For this purpose, the pro rata portion shall be the
number of shares granted thereby multiplied by a fraction, the numerator of
which is the number of full months which have elapsed from the Grant Date
specified in the Notice of

2



--------------------------------------------------------------------------------



 



Grant of Restricted Stock until the date of termination, and the denominator of
which is 60. If the employment of the Employee is terminated for any other
reason and if the Committee does not determine otherwise, the number of shares
of Restricted Stock that have not theretofore become vested shall be forfeited.
For purposes of this Agreement, the term “Disability” shall mean a “disability,”
as defined in the Company’s Long-Term Disability Plan or, if such plan is not
applicable to the Employee, as defined by the State or federal disability
program which applies to the Employee and (ii) the term “Retirement” shall mean
the retirement of the Employee from the Company, as defined in any employee
retirement plan of the Company in which the Employee participates.

          9. Finding of Cause. If (a) the employment of the Employee is
terminated for Cause or (b) after the Employee’s termination of employment with
the Company other than for Cause, the Company discovers the occurrence of an act
or failure to act by the Employee, while in the employ of the Company, that
would have enabled the Company to terminate the Employee’s employment for Cause
had the Company known of such act or failure to act at the time of its
occurrence, or (c) subsequent to his termination of employment, the Employee
commits a Competitive Act and, in each case, if the act constituting Cause is a
Competitive Act or Willful Misconduct, such act is discovered by the Company
within three (3) years of its occurrence, then, unless otherwise determined by
the Committee,



(i)   any shares of Restricted Stock granted pursuant to the Notice of Grant of
Restricted Stock which have not yet become vested shall thereupon be forfeited
and shall be returned to the Company; and



(ii)   if the act constituting Cause is a Competitive Act or Willful Misconduct,
the Employee (or, in the event of the Employee’s death following the commission
of such act, his beneficiaries or estate) shall (A) return to the Company all
shares of Restricted Stock that became vested during the 180 day period prior to
and including the date of the termination of the Employee’s employment (the
“Acquired Shares”) and (B) to the extent such Acquired Shares granted pursuant
to the Notice of Grant of Restricted Stock have previously been sold or
otherwise disposed of by the Employee, other than by reason of death (or if
applicable, by his beneficiaries or estate), repay to the Company the Fair
Market Value of such shares on the date of such sale or other disposition.



(iii)   for purpose of clause (ii)(B) above, (A) the amount of repayment
described therein shall not be affected by whether the Employee (or, if
applicable, his beneficiaries or estate) actually received such Fair Market
Value with respect to such sale or other disposition, and (B) repayment may,
without limitation, be affected, at the discretion of the Company, by means of
offset against any amount owed by the Company to the Employee (or, if
applicable, his beneficiaries or estate).

3



--------------------------------------------------------------------------------



 



          10. Taxes. The Employee shall pay to the Company promptly upon
request, and in any event at the time the Employee recognizes taxable income in
respect to the shares of Restricted Stock (or, if the Employee makes an election
under Section 83(b) of the Code in connection with such grant, on or about the
date of grant), an amount equal to the federal, state and/or local taxes the
Company determines it is required to withhold under applicable tax laws with
respect to the shares of Restricted Stock. The Employee may satisfy the
foregoing requirement by making a payment to the Company in cash or, with the
consent of the Company, by authorizing the Company to withhold cash otherwise
due to the Employee (e.g., by filing a revised form W-4 to increase payroll tax
withholdings). The Employee shall promptly notify the Company of any election
made pursuant to Section 83(b) of the Code. The Employee understands that he/she
(and not the Company) shall be responsible for any tax liability that may arise
as a result of the transactions contemplated by this Restricted Stock Agreement.

THE EMPLOYEE ACKNOWLEDGES THAT IT IS THE EMPLOYEE’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE, IN
THE EVENT THAT THE EMPLOYEE DESIRES TO MAKE THE ELECTION.

          11. Compliance with Law and Regulations; Legend. The award and any
obligation of the Company hereunder shall be subject to all applicable federal,
state and local laws, rules and regulations and to such approvals by any
government or regulatory agency as may be required. The Company may require, as
a condition of the issuance and delivery of certificates evidencing Restricted
Stock pursuant to the terms hereof, that the certificates bear such legends as
set forth immediately below, in addition to any other legends required under
federal and state securities laws or as otherwise determined by the Committee.

The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture provisions and restrictions against transfer) contained in the UST
Inc. Amended and Restated Stock Incentive Plan and an Agreement entered into
between the registered owner of such shares and the Company. A copy of the Plan
and Agreement is on file in the office of the Secretary of the Company, 100
Putnam Avenue, Greenwich, Connecticut 06830.

Such legend shall not be removed until such shares vest pursuant to the terms
hereof.

          12. Incorporation of Plan. This Agreement is made under the provisions
of the Plan (which is incorporated herein by reference) and shall be interpreted
in a manner consistent with it. To the extent that this Agreement is silent with
respect to, or in any way inconsistent with, the terms of the Plan, the
provisions of the Plan shall govern and this Restricted Stock Agreement shall be
deemed to be modified accordingly. Unless otherwise defined herein or otherwise
required by the context, all terms used herein shall have the meaning ascribed
to them in the Plan.

4



--------------------------------------------------------------------------------



 



          13. Notices. Any notices required or permitted hereunder shall be
addressed to the Company, at 100 West Putnam Avenue, Greenwich, Connecticut
06830, or to the Employee at the address then on record with the Company, as the
case may be, and deposited, postage prepaid, in the United States mail. Either
party may, by notice to the other given in the manner aforesaid, change his or
its address for future notices.

          14. Successor. This Agreement shall bind and inure to the benefit of
the Company, its successors and assigns, and the Employee and his personal
representatives and beneficiaries.

          15. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware. The Committee shall have
final authority to interpret and construe the Plan and this Agreement and to
make any and all determinations under them, and its decision shall be binding
and conclusive upon the Employee and his legal representative in respect of any
questions arising under the Plan or this Agreement.

          16. Amendment. This Agreement may be amended or modified by the
Company at any time; provided that notice is provided to the Employee in
accordance with Section 13; and provided further that no amendment or
modification that is adverse to the rights of the Employee as provided by this
Agreement shall be effective unless set forth in a writing signed by the parties
hereto.

          17. Binding Agreement. This Agreement shall be binding upon the
Employee and his or her personal representatives and beneficiaries without any
need for additional action by the Employee, and any attempt by the Employee and
his or her personal representatives and beneficiaries to exercise any rights
under this Agreement shall be conclusive evidence of such person’s acceptance
thereof.

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Employee has hereunto set his
hand, all as of the day and year set forth below.

UST INC.

               
Name:
  Vincent A. Gierer, Jr.    
Title:
  Chairman of the Board and Chief Executive Officer    

The undersigned hereby acknowledges having read this Restricted Stock Agreement
and the Plan and hereby agrees to be bound by all provisions set forth herein
and in the Plan.

         

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
Employee
  Date    
 
       
Murray S. Kessler
       
please print name
       

6